Citation Nr: 1518002	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $343.00.

2.  Whether the Veteran submitted at timely medical expense report for purposes of VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a December 2012 decision of the Committee on Waivers and Compromises from        a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a waiver of overpayment in the amount listed on the cover page.

The issue of whether the Veteran submitted at timely medical expense report         for purposes of VA nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was at fault in the creation of the overpayment of nonservice-connected pension benefits, and waiving recovery of overpayment would result in unjust enrichment and would not result in undue hardship such that recovery of the debt is considered to be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment for nonservice-connected pension benefits in the amount of $343.00 are not met.  38 U.S.C.A. §§ 5302, 5107 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation, nor does it apply to waiver claims.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Barger v. Principi, 16 Vet. App. 132 (2002).

The Veteran has been provided all necessary information, and, in any event, the essential facts are not in dispute; the validity of the debt has not been challenged.  A review of the file indicates that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating his claims.  Thus, there has been adequate notification and development under the relevant law.  See Dela Cruz.

In this case, the Veteran seeks waiver of recovery of overpayment of VA pension benefits on the basis that collection of this debt would result in undue hardship.

As a preliminary matter, in view of the time that has elapsed since the creation of the debt, the Board notes that waiver consideration may be given for a debt which has been recovered, as is the case here.  38 C.F.R. § 1.967(a).

Where there is no fraud, misrepresentation, or bad faith shown on the Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  Here, while it is not disputed that the Veteran was at fault in the creation of the overpayment by not timely reporting income,      the facts of this case do not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayments in question.  As such, at issue is whether the collection of the overpayments would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

In determining whether collection of the overpayment would be against "equity and good conscience" consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of    the debtor vs. the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965.

Additionally, 38 C.F.R. § 1.965 provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular         case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a).

The Board finds that it would not be against equity and good conscience to recover the overpayment in the amount of $343.00.  In this regard, repayment of that debt would not cause financial hardship such that the Veteran or his family would be deprived of basic necessities.  The Board first points out that the $343.00 has already been collected and nothing further is due from the Veteran.  Furthermore, while the Veteran has submitted evidence that in 2005 and 2006, he went through bankruptcy proceedings, records show he was discharged from bankruptcy years prior to the relevant period on appeal.  Moreover, he submitted a January 2012 financial status report showing that he has various lines of credit, and while he reported that at least one of those accounts is past due (by a seemingly disproportionate amount), he submitted contemporaneous billing records that show him to be current with his account payments, including utility accounts such as gas and electricity.  They further show that he does not otherwise have amounts past due, nor do they show late fee charges where applicable; on the contrary, two accounts show credits.  Thus, it appears that even without the $343.00, the Veteran has been able meet his monthly obligations, particularly with respect to basic necessities.

The Board also questions the accuracy of the Veteran's reporting.  For example, on his January 2012 financial status report, the Veteran did not report that he owned a vehicle, but responded with "N/A" where indicated.  Yet on the same financial status report and in a separate handwritten January 2012 breakdown of his bill payments each month, he reported a payment for car insurance.  Additionally, as discussed, the Veteran reported a past due amount of $20,000.00 on a single Chase Visa account; he did not report more than one Chase Visa account.  However, a corresponding account statement from Chase Visa dated just one month later shows a total account balance of $2,049.94, significantly less than the $20,000.00 reported by the Veteran.

In any event, the Board finds that recovery of the $343.00 overpayment would not cause financial hardship.  There is also no indication that repaying the debt would cause the Veteran's to lose his house or be unable to afford food.  The Veteran reported in January 2012 that he lives with his brother in a house that is paid off, and he has reported no rent or mortgage payment.  The record shows that the Veteran has managed to take care of his brother for years, albeit with financial assistance in the form of food stamps, and VA treatment notes show that the Veteran has also spent a significant amount of money on alcohol.  Also noteworthy is a June 2009 VA treatment note showing the Veteran's report that he was in the process of buying his mother's building and rehabbing it, suggesting that the Veteran had more income or assets than reported on his January 2012 improved pension income and eligibility verification report for the 2009 reporting period. 

As to other elements of equity and good conscience, the Board finds that recovery of the debt would not nullify the specific objective for which the pension benefits were intended, i.e. providing a minimal level of subsistence to wartime Veterans.  Here, the debt to VA was created as a result of the Veteran living above that minimal level of subsistence for 2009 based upon receipt of income-based benefits that were not reported until 2012.  The record shows that the Veteran lives in a paid-off home and is still able to meet his monthly obligations.  Notably, the initial overpayment amount was $4,116.00, and VA already granted a waiver of $3,773.00, representing the total remaining debt following recoupment of the $343.00 at issue.  In this case, VA's retention of the $343.00 of debt already paid clearly would not nullify the objective of paying him pension benefits.

Additionally, it is not shown that the Veteran changed his position or detrimentally relied upon receipt of VA benefits.  The record does not show that the Veteran incurred any significant legal obligation as a result of being in receipt of pension funds.  Certainly, there is no showing that the Veteran incurred any legal obligation exceeding the $3,773.00 of debt which has already been waived in this case.  The Board also finds that the Veteran's failure to make restitution would result in unfair gain to himself.  The Veteran created the debt to VA by accepting an amount of pension benefits for which he was not entitled.  He was provided clear, written notice of the pension eligibility requirements.  VA has waived him paying the remaining $3,773.00 of unpaid debt.  At this point, returning the $343.00 of   already paid debt, which represented benefits for which he was not entitled,     would constitute an unfair gain to the Veteran to the detriment of the government.

Equity and good conscience means arriving at a fair decision between the beneficiary and VA, and involves balancing various factors between these two entities.  See 38 C.F.R. § 1.965.  The Veteran here is at fault for creation of the debt, and it is not shown that the Veteran detrimentally relied upon that VA benefit or that repayment would result in financial hardship; the Board therefore finds that the Veteran would be unjustly enriched by waiver of the $343.00 overpayment of nonservice-connected pension benefits.  Accordingly, the request for waiver of recovery of the $343.00 debt is denied.


ORDER

Entitlement to waiver of overpayment of VA pension benefits in the amount of $343.00 is denied.


REMAND

Concerning the issue of whether the Veteran submitted at timely medical expense report for purposes of VA nonservice-connected pension benefits for the 2008 reporting period, the Board notes that in February 2010, the Veteran filed a notice of disagreement with a February 2010 RO determination that the medical expense report was not timely filed.  A statement of the case has not yet been issued; therefore, remand of that issue for issuance of a statement of the case (SOC) is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO     has issued the SOC, that claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issue of whether the Veteran submitted at timely medical expense report for purposes of VA nonservice-connected pension benefits for the 2008 reporting period.  The issue should only be returned to the Board if a timely substantive appeal is filed with respect to the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


